Citation Nr: 0001956	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  94-33 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability, to include the issue of entitlement to an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability to include the issue of entitlement to 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1988 to 
November 1992.

The issue on appeal arises from a May 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  By this rating decision, the RO, in 
pertinent part, granted service connection for a low back 
disability and assigned a 10 percent rating effective from 
November 1992.  By the same rating decision, the RO granted 
service connection for arthritis of the right knee and 
assigned a 10 percent rating effective from November 1992.  
The veteran perfected her appeal concerning the ratings 
assigned for these service connected conditions, and in March 
1997, the Board of Veterans' Appeals (Board) remanded the 
veteran's claims for additional development.

By a July 1999 rating decision, the RO increased the rating 
for degenerative disc and joint disease of the lumbar spine 
to 20 percent, effective from November 1992.  By the same 
rating decision, the RO confirmed the 10 percent rating for 
arthritis of the right knee.  A supplemental statement of the 
case was also issued in July 1999.  In November 1999, the 
veteran submitted records in support of her claim, and waived 
prior RO consideration of these documents.

The issues of entitlement to an increased rating for right 
knee disability and an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999), with regard to both claims for 
increased rating, are referenced in the Remand section below.


FINDINGS OF FACT

1.  The veteran's claims concerning a rating in excess of 20 
percent for a low back disability is plausible, and the RO 
has obtained sufficient evidence for an equitable disposition 
of this claim.

2.  The veteran's degenerative disc disease of the lumbar 
spine is severe and no greater and is manifested by recurrent 
attacks with intermittent relief; there is no evidence of 
unfavorable ankylosis.  


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim concerning a 
rating in excess of 20 percent for a low back disability, and 
the Department has satisfied the duty to assist.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999).

2.  A rating of 40 percent rating for degenerative disc 
disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5289, 5293 (1999); 
VAOPGCPREC 36-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran injured her back in February 1991.  

In November 1992, the veteran filed a claim concerning, in 
part, service connection for a back injury.

By a May 1993 rating decision, the RO, in pertinent part, 
granted service connection for a low back disability and 
assigned a 10 percent rating effective from November 1992. 

In November 1993, the veteran submitted the report of a 
private examination conducted in October 1993.  The report 
indicates, in pertinent part, that the veteran generally 
appeared to be in good health, although she was in mild 
distress.  Flexion of the dorso-lumbar spine was to 60 
degrees without pain (90 degrees being normal), extension was 
to 20 degrees, possibly with pain (20 degrees being normal).  
Rotation (30 degrees being normal) and lateral flexion (20 
degrees being normal) were within normal limits bilaterally, 
without pain.  Straight leg test and Braggards was positive 
on the left and negative on the right.  Fabere Patrick and 
Milgram's were negative bilaterally, while Soto-Hall was 
positive bilaterally.  Spasm and pain were noted in the L5, 
sacrum, and S1 areas.  

On a Form 9 filed in February 1994, the veteran asserted that 
she was unable to do any pushing, pulling, lifting, or 
stretching without experiencing back pain and spasm.  Lying 
on her back caused it to stiffen with pain.  She was unable 
to stand or sit upright for a long time without feeling 
pressure and pain in her back.  All of these symptoms were 
visible from the day of discharge.  The symptoms also caused 
limitations in her day-to-day life, as well as with the 
activities of her one year old child.  As a mother, she 
should have been able to carry her child from time to time, 
but when she did, she had to deal with back pain for hours.  

The veteran underwent an examination for VA purposes in March 
1994.  The veteran complained of that her lower back hurt her 
sporadically.  Lumbar spine examination revealed that she was 
able to heel and toe walk without problems.  The veteran was 
able to touch her fingertips at four inches from the floor.  
She had tenderness to palpation over the lower lumbar spine.  
The veteran had full extension, lateral bending, and lateral 
rotation without lumbar pain.  An examination of the lower 
extremities revealed a negative straight leg raising test 
bilaterally and one plus ankle and knee deep tendon responses 
which were symmetrical bilaterally.  The examiner concluded 
that this was a normal orthopedic examination of the lumbar 
spine.  

By an April 1994 rating decision, the RO confirmed the 10 
percent rating for chronic low back strain.  

In October 1996, the veteran submitted VA medical records in 
support of her claim for an increased rating.  These records 
reflect, in part, that in July 1994, the veteran sought 
outpatient treatment for back pain which radiated from her 
neck to her sacrum and on the left side of the back.  Upon 
examination, it was noted that the back was tender to 
palpation.  There was no edema of the extremities, although 
the veteran's pain was exacerbated with leg raising.  An X-
ray of the entire spine revealed no fracture or subluxation.  
There was a minimal dextroconvex scoliosis of the thoracic 
spine and minimal narrowing of L5-S1, which according to the 
radiologist, may have been normal for the veteran.  
Correctional with clinical symptoms was recommended.  

These records also reflect that in August 1994, the veteran 
sought outpatient treatment for a two hour history of 
increased back pain.  The veteran also had numbness in her 
left leg with tingling of both feet, symptoms which she 
described as new.  The veteran was crying because of the 
pain.  The veteran had apparently started a new job cleaning 
a church and had duties which included sweeping, mopping, and 
vacuuming.  The pain was relieved by a heating pad.  It was 
noted that a complete spine X-ray conducted in July 1994 
showed a slight scoliosis and minimal L5-S1 narrowing.  Upon 
examination, no tenderness to palpation was noted.  Muscle 
strength was 5/5, and sensation was intact for sharp and 
dull.  Patellar deep tendon responses were negative 
bilaterally.  Ankle-tendon reflexes were 2+ bilaterally.  The 
diagnostic impression was musculoskeletal pain.      

In August 1995, the veteran again sought outpatient treatment 
for a history of low back pain.  She would awaken in the 
morning with stiffness, which lessened after one or two 
hours.  The pain was worse at night, especially when lying 
down.  Upon examination, the veteran had no obvious scoliosis 
or kyphosis.  There was a paraspinal muscular contraction on 
the left and tenderness to palpation at the sacroiliac.  The 
veteran was able to walk on toes, heels, and invert and evert 
her feet bilaterally.  Straight leg raising was positive 
bilaterally.  The diagnostic impression was acute and chronic 
low back pain.

In March 1997, the veteran's representative submitted a 
number of documents in support of the veteran's claim.  These 
include a September 1996 statement from the veteran in which 
she indicated that she had increased pain and limitation of 
motion in her lumbar back, and that she was taking medication 
for these symptoms.  In a February 1997 statement, the 
veteran indicated that she was receiving pain and 
rehabilitation therapy three days a week at the VA Medical 
Center (VAMC) in Richmond, Virginia.  Finally, the documents 
include the report of a February 1997 examination during 
which the lumbosacral spine was noted to be tender.  Muscle 
strength was 5/5 and sensation was intact.  Deep tendon 
reflexes were 1+ bilaterally.  Straight leg raising was 
negative.  The assessment was chronic low back pain.  

In March 1997, the Board remanded the veteran's claims for 
additional development.  

In April 1997, the veteran submitted a written statement in 
which she asserted that she had been suffering from chronic 
low back pain since 1991.  Sometimes she would seek 
treatment, and sometimes she had to work and could not get 
treatment for these symptoms.  As the years went by, the 
veteran tried her best to deal with these symptoms, which 
only worsened.  Not one day went by without pain.  The 
veteran was now temporarily unable to work.  The pain in her 
back had worsened to the point that she could hardly move her 
legs. 

In April 1997, a written memorandum from a VA physician was 
associated with the claims file.  The physician noted that 
the veteran was being switched from the "back program" to 
physical therapy for modalities and gentle exercises for 
better control of her low back pian.  The "back program" 
involved exercise equipment which was apparently aggravating 
her pain. 

In May 1997, additional VAMC medical records were associated 
with the claims file.  These records reflect, in pertinent 
part, that in January 1997, the veteran sought outpatient 
treatment for, in part, low back pain, which was noted to be 
worse with menses.  The veteran again sought treatment for 
low back pain subsequently in January 1997.  An examination 
revealed that the back was non-tender.  

In a June 1997 letter, the Social Security Administration 
indicated that the veteran was not receiving disability 
benefits.

Subsequently in June 1997, private medical records were 
associated with the claims file.  These records reflect, in 
pertinent part, that in February 1996, the veteran sought 
outpatient treatment for a two to three day history of low 
back pain which was radiating into the legs and up her back.  
The pain was worse in the morning.  It was noted that the 
veteran was working as a truck driver.  An examination 
revealed tenderness of the left paraspinal muscles.  Deep 
tendon reflexes were +0 in the knees and +2 in the ankles.  
Motor strength was 5/5.      

In October 1997, additional private medical records were 
associated with the claims file.  These records include the 
report of an MRI conducted in October 1997, which revealed a 
left paracentral disc protrusion at L5-S1 contributing to 
effacement and displacement of the lumbar thecal sac as well 
as the exiting left S1 nerve root.  There was also advance 
disc degenerative change at the L5-S1 level.  

In an October 1997 letter, Robert T. Mason, D.C., noted that 
the veteran had been a patient since September 1997.  He was 
being treated for lumbar disc syndrome, a condition which had 
been confirmed recently with a MRI.  The findings were a left 
paracentral disc protrusion at L5-S1 contributing to 
effacement and displacement of the lumbar thecal sac as well 
as the exiting left S1 nerve root.  The veteran would be 
receiving flexion/distraction manipulation therapy to the 
lumbosacral junction three times a week for four weeks, and 
then she would be reevaluated.  The veteran was also 
currently experiencing bilateral leg paresthesia and was 
advised to remain off her feet as much as possible and to 
avoid any heavy lifting.  The veteran was informed that if 
conservative chiropractic care provided no relief, surgery 
might be indicated.  

In April 1998, a letter handwritten by the veteran was 
associated with the claims file.  In this letter, the veteran 
reported that after six years of pain, pills, and many 
doctors telling her there was nothing wrong with her back, 
she went to a private chiropractor.  This chiropractor 
ordered the MRI which revealed that she had lumbar disc 
syndrome.  The veteran was scheduled to have surgery for this 
condition in May 1998.  The veteran had done the best she 
could to deal with the pain.  In the prior two years, she had 
to quit one job and had taken off from her present job twice.  
Each time, she was out of work two to three months.  The 
veteran often had to make changes because of the pain.  She 
could not play with her children as she would have liked, 
work as hard, or even sleep peacefully through the night.  

The veteran further wrote that during the prior one and one 
half years, she had to turn to her family for more and more 
support.  She had to move twice due to her inability to pay 
her rent.  The only reason that she still had a job was 
because of her family.  She was expecting that surgery would 
take her out of work for a minimum of three months.  

In a June 1998 letter, the RO asked the veteran for 
assistance in obtaining updated medical records.  

The veteran underwent a joints examination for VA purposes in 
September 1998.  The examiner initially noted that the claims 
file was not available for his review.  The veteran reported 
worsening lumbar spine pain.  She had had pain exacerbations 
that were made worse by any attempt to do any lifting, 
pushing, or pulling, and she had avoided lifting as much as 
possible.  She had pain if she sat for long period of time 
and a lot of pain if she stood for a long time.  The veteran 
stated that she had tingling involving the toes of her feet 
in both legs, but the right seemed worse than the left.  If 
she attempted to walk for long distances, her pain was also 
worsened.  She used a back brace, was on a TENS unit, and 
also took Naprosyn which helped minimally.  The veteran 
worked as a truck driver, had missed a lot of time from work, 
and was finding that this occupation was extremely difficult 
to do because of her back and knee symptoms.

Upon examination, the veteran had a slight increase in lumbar 
lordosis.  She had no particular areas of tenderness, and she 
was able to bend forward to flex to her toes, demonstrating 
lumbar flexion to at least 90 degrees.  Extension was to 10 
degrees, but she complained of pain also upon extension as 
well as flexion.  Side bending was within normal limits.  
Deep tendon reflexes were 2+ and symmetric at the patella and 
Achilles.  Straight leg raising in the sitting position was 
negative.  There were no strength deficits. 

Lumbar spine films showed significant degenerative disk 
disease between L5 and S1.  The examiner also reviewed the 
MRI films of October 1997.  At the conclusion of this 
examination, the impressions included significant 
degenerative disk disease, involving the lumbar spine, with 
disk herniation, with no hard neurological findings on 
examination. 

In an October 1998 written statement, the veteran essentially 
asserted that all records relevant to her claim had already 
been associated with the claims file. 

The veteran underwent a spine examination for VA purposes in 
February 1999.  The examiner noted that the claims file was 
available for his review.  The veteran stated that while she 
continued to work as a truck driver, she had to give up long 
distance driving.  She now worked in the office and only 
drove the truck one to four times per month because of 
extreme back discomfort.  She complained of intermittent pain 
involving her left leg and gave a history of having problems 
with left leg pain and numbness in the past. 

An examination of the lumbar spine revealed that there was no 
particular tenderness on palpation.  The veteran demonstrated 
restricted range of motion, being able to forward flex to 80 
degrees.  Extension was to neutral position and left and 
right lateral bending was 20 degrees in both planes.  The 
veteran's deep tendon reflexes were 2+ and symmetrical 
bilaterally and straight leg raising on the left resulted in 
some pain in the lower back.  There were no strength 
deficits. 

According to the examiner, he could not comment on excess 
fatigability since that would require observation and 
examination over a period of time.  He also could not comment 
upon loss of range of motion that could be attributed to 
excess fatigability.  It was the examiner's impression that 
the veteran suffered from disc herniation at L5-S1 and she 
had had radicular symptoms in the past.  Presently, the 
veteran did not have radicular symptoms but did have chronic 
back pain, related to the disc herniation.  

In March 1999, the examiner submitted an addendum to his 
examination report.  He stated, in pertinent part, as 
follows:

Basically, the evaluation that was 
performed on 2/3/99 was sent back because 
of insufficient data, "failed to provide 
range of motion and failed to comment on 
weakened movement, fatigability, and lack 
of coordination."  

In response to this, I would draw the 
reviewer's attention to [the] physical 
examination [report], and it basically 
says examination of lumbar spine reveals 
that there is no particular tenderness on 
palpation, and she demonstrated range of 
motion, being able to forward flex to 80 
degrees, extension is to neutral or 0 
degrees, and lateral bending is 20 
degrees on both sides.  That is range of 
motion of the back...

Second question: The physical 
examination, third paragraph, says the 
examination does not show any 
incoordination.

In terms of additional range of motion 
due to pain, weakened movement or 
fatigability, there was none.  This 
examination was conducted in one 
particular space in time.  In order to 
give an adequate assessment of additional 
range of motion due to weakened movement 
or fatigability, it would be necessary to 
perform a physical examination on a 
repetitive basis or at least have a 
functional capacity evaluation performed 
by a physical therapist qualified to do 
so over an extended day or a few hours.  
I can only simply say that at the time of 
the physical examination, there was no 
excessive fatigability; therefore, no 
loss of additional range of motion.  At 
the time of the physical examination, 
there was no excessive pain, so therefore 
no additional loss of range of motion 
other than stated. 

I know of no other way to answer these 
questions truthfully.

By a July 1999 rating decision, the RO, in pertinent part, 
increased the rating for degenerative disc and joint disease 
of the lumbar spine to 20 percent, effective from November 
1992.  A supplemental statement of the case was also issued 
in July 1999.

In a letter dated in July 1999, the veteran asserted that she 
was a single parent with two small children.  She had 
discussed her options with a neurosurgeon about having lower 
back surgery.  The surgeon explained the pros and cons about 
the surgery.  He said there was a 50 percent chance that she 
would feel better, but there was always the chance that the 
operation would not change her condition.  After thinking 
about her children's welfare, the veteran decided against 
having the surgery performed. The veteran still intended to 
have the surgery, however.  The veteran reasserted that her 
service connected disabilities had caused her "many days of 
pain."  She still had to try and maintain a job, regardless 
of the problem.  

In November 1999, the veteran submitted additional records, 
and waived prior RO consideration of these documents.  These 
records include, in pertinent part, a December 1999 letter 
written by the vice president of the trucking company for 
which the veteran worked.  In this letter, it was noted that 
the veteran had been employed as an over-the-road driver.  
When she started having problems with her knee and back, she 
was given a position in the office.  The veteran was out of 
work for two weeks because of surgery on her knee.  When she 
returned in November 1999, she was informed that unless she 
could return to her driving position, she could not work at 
the company, due to downsizing.  


II.  Analysis

The first inquiry must be whether the appellant has stated 
well grounded claims as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.  App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The appellant in the instant case has 
stated well-grounded claims for increased ratings.  

The appellant having satisfied his initial burden, VA has a 
duty to assist him in the development of facts pertaining to 
his claims.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
has held that the duty to assist includes obtaining available 
records which are relevant to the claimant's appeal, and that 
this duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Department has 
obtained VA and private medical records, and accorded the 
veteran several VA examinations.  The duty to assist has been 
satisfied. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination, and endurance.  It 
is essential that the examination on 
which ratings are based adequately 
portray the anatomical damage, and the 
functional loss, with respect to all 
these elements.  The functional loss may 
be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or 
other pathology, or it may be due to 
pain, supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show 
evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity, or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability, or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability, or 
incoordination.  

The Court has also held that a service-connected disability 
may be assigned separate disability ratings under more than 
one diagnostic code, as long as none of the symptomatology 
for any one of the conditions is duplicative of or 
overlapping with the symptomatology of the other conditions.  
See Esteban v. Brown, 6 Vet. App. 259, 261-262 (1994).  
Moreover, VAOPGCPREC 36-97 (Dec. 1997) instructed that 
Diagnostic Code 5293, intervertebral disc syndrome, involves 
loss of range of motion because the nerve defects and 
resulting pain associated with injury to the sciatic nerve 
may cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under this 
diagnostic code. 

The veteran's degenerative disc and joint disease of the 
lumbar spine has been assigned a 20 percent under Diagnostic 
Code 5293.  Under Diagnostic Code 5293, where there is 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disk, with little intermittent relief, a 
60 percent rating is to be assigned.  Where there is severe 
intervertebral disc syndrome involving recurring attacks with 
intermittent relief, a 40 percent evaluation is appropriate.  
Where there is moderate intervertebral disc syndrome with 
recurring attacks, a 20 percent rating is for assignment.  
Mild intervertebral disc syndrome warrants a 10 percent 
rating, and cured, post-operative intervertebral disc 
syndrome warrants a noncompensable rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (1999).

The veteran's disk syndrome has been confirmed by the MRI 
report of October 1997.  The claims file indicates that she 
has repeatedly sought outpatient treatment as well as 
chiropractic care for her back condition, which also 
initially caused her to be moved from a truck driving 
position to one in an office (a position which she ultimately 
lost due, apparently in part, to her inability to drive a 
truck).  It is apparent that the symptoms the veteran has 
been experiencing are such that they may be characterized as 
"recurring" with "little intermittent relief."  Although 
the veteran has been taking medication, this apparently has 
been to little relief.  Therefore, a 40 percent rating under 
Diagnostic Code 5293 is warranted.  

However, a rating in excess of 40 percent is not warranted 
under Diagnostic Code 5293.  While the veteran has had 
symptoms of pain, there has been no evidence of absent ankle 
jerk.  Moreover, there were no little indications of 
neurological symptoms relating to the veteran's low back 
disability during her VA examinations.  During a February 
1997 VA examination, as well as the examinations in September 
1998 and February 1999, deep tendon reflexes were present and 
equal bilaterally. Therefore, a 60 percent rating is not 
warranted under Diagnostic Code 5293.   

The undersigned also has reviewed the veteran's claim to 
determine if a rating in excess of 40 percent may be granted 
under 38 C.F.R. Part 4 Diagnostic Code 5289, ankylosis of the 
lumbar spine.  Where there is favorable ankylosis, a 40 
percent rating is assigned.  Where ankylosis is unfavorable, 
a 50 percent rating is assigned.  However, review of the 
veteran's medical records indicates no ankylosis of her  
lumbar spine.

Consideration has been given to the application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca to the veteran's claim for an 
increased rating.  The VA examiner in March specifically 
concluded that there was no limitation of motion due to pain, 
weakened movement, or fatigability.  Moreover, there has been 
no incoordination noted during the veteran's many VA 
examinations.  In light of these findings, the Board finds 
that an additional disability rating for the veteran's 
service-connected low back disability is not warranted under 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  See also DeLuca.   

Therefore, the Board concludes that the veteran is entitled 
to a 40 percent rating for degenerative disc disease of the 
lumbar spine under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 5293, subject to the applicable criteria 
pertaining to the payment of monetary benefits.  In so doing, 
consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
veteran shown disablement equivalent to that greater than the 
assigned rating.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  Therein, the Court held that, with 
regard to initial ratings following the grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.

ORDER

Entitlement to a 40 percent rating for degenerative disc 
disease of the lumbar spine is granted under the provisions 
of 38 C.F.R. Part 4, Diagnostic Code 5293, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.


REMAND

There is information of record that the veteran underwent 
knee surgery in approximately November 1999.  A copy of the 
hospital report and any post-surgical follow up visits are 
not contained in the claims folder.  This medical evidence 
should be obtained, and the veteran should be afforded 
another examination to determine the post-surgical status of 
his knee disability. 

In a March 1997 written statement, the veteran appeared to 
assert that her knee and back disabilities interfered with 
her obtaining employment.  As such, this assertion appears to 
have reasonably raised the issue of whether there is "marked 
interference" with the veteran's employment and earning 
capacity deriving from her service-connected knee and back 
disabilities.

It does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for the service 
connected issue on appeal.  Under Fisher v. Principi, 4 
Vet.App. 57, 60 (1993), the question of extraschedular 
consideration is a separate issue from the issue of the 
appropriate schedular rating to be assigned.  Further, under 
Floyd v. Brown, 9 Vet.App. 88 (1996), although the Board may 
be obliged to raise the issue of potential extraschedular 
consideration, based upon a liberal reading of the documents 
and oral testimony of record, and make a preliminary 
assessment regarding the applicability of 38 C.F.R. § 
3.321(b)(1), see Smallwood v. Brown, 10 Vet.App. 93 (1997), 
the Board cannot make that determination in the first 
instance.

Based on the foregoing, the Board finds that further 
development of the record is required to determine whether an 
extraschedular evaluation is warranted and to adjudicate the 
issue of an increased rating for service connected right knee 
disability.  Accordingly, this matter is REMANDED to the RO 
for the following action:

1.  The RO should request from the 
veteran an employment statement.  This 
should contain a notation of all 
employment from November 1992 (when the 
RO was notified that the veteran was 
seeking service connection for her 
disabilities), including time lost from 
such employment and jobs lost due to the 
service connected knee and back 
disabilities.  

2.  If the veteran is working, the RO 
should request from the veteran signed 
authorizations so that her employment 
records may be requested.  Specifically, 
the VA needs verification of time lost 
from work due to the service connected 
back and knee disabilities and the effect 
of these disabilities on the veteran's 
ability to carry out her job duties.  If 
special concessions were made by any 
employer because of the knee and back 
disabilities, this information is also 
needed.  If the VA is unable to obtain 
this information, the veteran should be 
so notified and given an opportunity to 
do so.  In addition, the veteran should 
be advised that she may submit any other 
evidence in her possession or which she 
is able to obtain documenting marked 
interference with her employment 
attributable to her knee and back 
disabilities.  If she has had any period 
of hospitalizations for her disabilities 
since November 1992, she should so 
indicate and provide signed 
authorizations so that the VA may obtain 
any medical records not already 
associated with the claims file.  All 
additional evidence received in this 
regard should be permanently associated 
with the claims file.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for her 
right knee disability since 1999.  After 
securing the necessary releases, the RO 
should obtain these records and 
permanently associate them with the 
claims file.  The RO should request 
records from the VAMC in Richmond, 
Virginia, pertaining to the veteran's 
surgery in November 1999 for a right knee 
disability and post-operative outpatient 
treatment records.

4.  Following completion of the above 
actions, the veteran should be afforded a 
VA orthopedic examination to determine 
the severity of her right knee 
disability.  The claims folder must be 
made available to the examiner for review 
before the examination.  All necessary 
tests and studies should be performed.  
The orthopedic examiner should be asked 
to determine the ranges of motion of the 
veteran's right knee and indicate the 
normal ranges of motion.  The examiner 
should also indicate whether the 
veteran's right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss beyond that clinically 
demonstrated due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
veteran's right knee is used repeatedly 
over time.  This determination should 
also be portrayed in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should note whether there is 
arthritis and/or any instability.  If 
instability is present, it should be 
classified as mild, moderate or severe.  
The effect of the service-connected right 
knee disability on the veteran's ability 
to work should be described.  In 
addition, the examiner should comment on 
the effect of the veteran's service 
connected low back disability on her 
ability to pursue substantially gainful 
employment.

5.  After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation for the low 
back and right knee disabilities under 
the provisions of 38 C.F.R. § 3.321 
(1999).  

6.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the rating 
to be assigned the service connected 
right knee disability since service 
connection was granted and also consider 
whether separate ratings may be assigned 
for any instability and arthritis that 
may be present.   When the above 
developments have been completed, the 
issues pending before the Board should be 
reviewed by the RO.  See VAOPGCPREC 23-
97.  In addition, the RO should consider 
the veteran's claims pertaining to an 
extraschedular evaluation.  If any action 
taken remains adverse to the veteran, she 
and her representative should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the last supplemental 
statement of the case, to include 
discussion of 38 C.F.R. § 3.321 and the 
issue of an increased rating for right 
knee disability since service connection 
was granted.  The veteran and her 
representative should be afforded an 
opportunity to respond.  

The case should then be returned to the Board for further 
appellate review.  The purpose of this REMAND is to afford 
the veteran due process of law.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 

